Citation Nr: 0006770	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of brain 
injury manifested by headaches and blackouts.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of ventral hernia.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1977.  This appeal arises from a December 1992 rating 
decision of the Department of Veterans Affairs (VA), Winston-
Salem, North Carolina, regional office (RO).

In February 1997, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999).

In March 1997, the Board issued a decision which, in part, 
held that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
residuals of brain injury manifested by headaches and 
blackouts and remanded to the RO the issue of entitlement to 
service connection for a hernia disorder.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  An October 1998 Order of the Court vacated the 
Board's decision with respect to the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of a brain injury and 
remanded the issue for reconsideration.

In May 1999, the Board remanded the case for RO adjudication 
pursuant to the Court's order.  In a June 1999 rating action, 
the RO found that new and material evidence had not been 
submitted to reopen the veteran's claim.

The Board notes that the issue of entitlement to a 
compensable evaluation for postoperative residuals of ventral 
hernia, which is still pending before the Board, will be 
addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  In November 1989, the Board denied service connection for 
residuals of a head injury, including headaches and 
blackouts, because the head injuries in service were shown to 
be acute and transitory, and the headaches and blackouts were 
not manifested until many years after service.

2.  In May 1990, the veteran attempted to reopen his claim 
for residuals of a head injury; a June 1990 rating decision 
held that the claim was not reopened; after notification, 
that rating decision was not appealed in a timely manner.  

3.  The evidence submitted since the June 1990 rating 
decision is either cumulative in nature or not material in 
that it does not demonstrate that a chronic brain disorder 
manifested by headaches or blackouts began during service or 
was a result of any incident of service.  


CONCLUSION OF LAW

A final rating decision by the RO in June 1990 agreed with a 
previous Board decision dated in November 1989 which denied 
service connection for residuals of a head injury including 
blackouts and headaches; new and material evidence has not 
been submitted, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied service connection for residuals of a head 
injury, including headaches and blackouts, in November 1989, 
because the head injuries in service were shown to be acute 
and transitory, and headaches and blackouts were not 
manifested until many years after service.  In May 1990, the 
veteran attempted to reopen his claim for residuals of a head 
injury.  A June 1990 rating decision held that the claim was 
not reopened.  That rating decision was not appealed.  To 
reopen a denied claim that is final, a veteran must submit 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

When determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).  Thus, the Board must consider 
the evidence added to the record since the RO's June 1990 
rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

At the time of the RO's decision, the record included service 
medical records which showed a minor head injury over the 
right eyebrow, and occasional complaints of headaches and 
dizziness.  VA examinations dated in 1987 and 1988, and 
outpatient records dated in 1989 and 1990, showed complaints 
of headaches and blackouts, as well as narcolepsy and 
hypersomnolence.  

Relevant, non-duplicative evidence added to the record since 
the June 1990 rating decision includes VA outpatient reports 
dated in 1996 showing complaints of headaches, and Social 
Security Administration (SSA) records indicating that the 
veteran was found disabled in February 1992 due to 
narcolepsy; the date of disability was noted as November 
1991. 

This evidence is not material to the issue of time of onset 
or causation of the current symptoms.  Nearly all of the 
medical records provided by SSA were of record at the time of 
the June 1990 decision, and the few that were not are 
essentially cumulative of the record at that time.  Thus, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Service connection requires not only a current disability, 
but also a nexus between such a disability and a disease, 
injury or other incident of service, and this has not been 
shown.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has also submitted written statements and hearing 
testimony to the effect that he has chronic residuals of a 
head injury in service, including headaches and blackouts.  
While the Board has considered these statements, it must be 
noted that they essentially duplicate hearing testimony, and 
history provided to medical professionals, of record at the 
time of the previous denial of the claim, and they are not 
supported by the postservice medical evidence.  Without 
supporting medical evidence, the lay statements are not 
competent to establish medical diagnoses or causation and are 
therefore not material.  Espiritu v. Derwinski, 2 Vet. App. 
494 (1992).  

While the veteran has submitted various items of evidence 
since the June 1990 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since June 1990 does not demonstrate that a 
chronic brain disorder manifested by headaches or blackouts 
began during service or was a result of any incident of 
service.  Therefore, the Board finds that new and material 
evidence has not been submitted and the veteran's petition to 
reopen his claim for service connection for residuals of a 
brain injury with headaches and blackouts is denied.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not show that a chronic brain disorder was 
present in service or resulted from an incident of service. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of brain injury 
with headaches and blackouts, that benefit is denied.


REMAND

The Board notes that the issue of entitlement to a 
compensable evaluation for postoperative residuals of ventral 
hernia, which was the subject of a remand at the time of the 
Board's March 1997 decision, remains in appellate status.  At 
the time of the May 1999 remand, the Board indicated that 
that issue would be addressed at such time as the RO 
completed the remand actions called for in the March 1997 
decision.  It appears that the RO has not undertaken the 
development called for in March 1997.  

As noted in the March 1997 remand, the veteran contends that 
his service-connected ventral hernia is symptomatic and 
should be compensable evaluated.  A compensable evaluation is 
appropriate where weakening of the abdominal wall is present 
or a supporting belt is indicated.  38 C.F.R. Part 4, 
Diagnostic Code 7339 (1999).  The veteran has not been 
examined with respect to his service connected ventral 
hernia.  In order to determine the severity of the service 
connected disability, a VA examination should be 
accomplished.

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran for 
an examination by a VA physician in order 
to evaluate the current nature and extent 
of the service connected postoperative 
ventral hernia residuals.  The extent of 
any abdominal wall weakening and/or 
indication of need for a supporting belt 
must be addressed.  The examination report 
should include a detailed account of all 
pathology found to be present.  All 
necessary special studies or tests are to 
be accomplished.  The claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following completion of the above, the RO should review the 
veteran's claim for a compensable evaluation for his service 
connected ventral hernia with regard to the additional 
evidence obtained.  If the decision remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



